I bring to you, Mr. President, 
and through you to all representatives the warm 
greetings and good wishes of His Majesty Jigme Khesar 
Namgyel Wangchuck. Allow me also to congratulate 
you, Sir, on your election to the presidency of the 
General Assembly at its sixty-eighth session. I assure 
you of my delegation’s full support and cooperation as 
you steer the important work of this session.

I am deeply honoured to have the opportunity to 
address the Assembly for the first time. I do so owing 
to the mandate accorded by the people of Bhutan to the 
People’s Democratic Party at the second parliamentary 
elections held this summer.

The second parliamentary elections were yet 
another milestone on the path of democracy that Bhutan 
chose to undertake five years ago. In 2008 there were 
two political parties, whereas four parties contested this 
year’s elections. The people of Bhutan voted for change 
and ushered in a new Government. These, I believe, 
are signs of a vibrant democracy enabling the people 
of Bhutan to exercise their will through the ballot box.

We know that democracy needs to go beyond 
elections. We will therefore continually work to 
strengthen democratic institutions, the rule of law, an 
independent judiciary, a vibrant civil society, an open 
and free media and, above all, a democratic culture that 
enables people to voice their aspirations and to live 
with dignity, equality and prosperity. As we embark 
on a new phase in our relatively young democracy, we 
do so in full confidence that democracy in Bhutan is 
irreversible and on a firm footing. In this journey, we 
count on the support of our friends and the international 
community.

We meet at a time of extraordinary changes. While 
some have been able to achieve tremendous economic 
growth and prosperity, millions of people continue 
to languish in the inhuman depths of poverty. Our 
relentless drive for economic growth has come at the 
cost of our environment. The climate is changing. 
Natural disasters hit us with increasing frequency 
and intensity. The natural question then is, how do we 
advance economic growth, promote societal progress 
and prosperity within the confines of nature? How do 
we lift the millions of people out of the vicious circle of 
poverty? How can we ensure that we leave a planet safe 
and secure for our children and grandchildren?

These, I believe, are the key questions that confront 
us all. Although we come from different parts of the 
globe, with our unique historical backgrounds and 
cultural experiences, we are bound by our shared future. 
In today’s interconnected and globalized world, we 
can prevail only if we come together as global citizens 
and work to find solutions for the sake of our common 
future. In this endeavour, Mr. President, as you have 
rightly stated, failure is not an option.

My delegation welcomes the theme “The post-2015 
development agenda: setting the stage” for this general 
debate. The question of the post-2015 development 
agenda is important, especially for the least developed 
and landlocked countries, which in many respects have 
the most at stake. It presents the opportunity for all 
countries to share their experiences and the kind of 
development agenda that they would like to see in the 
post-2015 era.

As we set the stage for a development agenda 
beyond 2015, the Millennium Declaration (resolution 
52/2) provides a strong foundation. In our search for 
a new development agenda we must not forget the 
important principles set out in the Declaration, but must 
emphasize their continued relevance. The Millennium 
Development Goals (MDGs) inspired nations and a 
whole generation to improve the lives of many people by 
creating synergies between nations and among people. 
All efforts must be made to accelerate the realization of 
the MDGs during their last mile.

The outcome document of the United Nations 
Conference on Sustainable Development (resolution 
66/288, annex) also outlined important principles on 
which the post-2015 development agenda should be 



built. These principles must guide our efforts to come 
up with a holistic and transformative development 
agenda that puts people at the centre of development 
and brings about shared prosperity and happiness to 
all. Within this broader vision, poverty eradication 
must form a central theme of the post-2015 agenda. For 
Bhutan, the alleviation of poverty remains a challenge 
and features as a key priority in the current eleventh 
five-year development plan.

Equally important is the need to bring about 
inclusive development, which is one of the priority 
objectives of the Royal Government of Bhutan. 
Targeted interventions are being planned to promote 
the livelihoods of the poorest and most vulnerable 
communities in Bhutan.

The empowerment of women should constitute 
one of the main building blocks of the post-2015 
development agenda. Any development agenda will fall 
short if it does not include the empowerment of women 
as a key component.

Issues related to youth and to providing gainful 
employment to a growing population is one of the 
critical challenges that my country continues to face. 
It is therefore vitally important that the post-2015 
development agenda address the issues of youth, as 
they are the key stakeholders of that era.

I cannot overemphasize the importance of a 
strong means of implementation in the post-2015 
development agenda. Without it, the capacity of 
developing and least developed countries to realize the 
post-2015 development priorities will remain severely 
challenged. At the intergovernmental level, Bhutan 
will continue its close engagement in the work of the 
Open Working Group on Sustainable Development 
Goals, on which it is pleased to serve as a member. We 
look forward to contributing to the intergovernmental 
negotiations towards the elaboration of a single post-
2015 development agenda.

The subject of development inevitably leads me to 
refer to my country’s experience, in which it is guided 
by the development philosophy of Gross National 
Happiness, a vision that has given character to my 
country. Happiness and development have come to 
mean many things, and there are indeed many experts 
and a rich body of literature on the subject. This body 
also adopted resolution 65/309, on happiness, at its 
sixty-fifth session, and resolution 66/281 proclaiming 
20 March as the International Day of Happiness, at its 
sixty-sixth session.

Happiness as a development policy must relate to 
individuals as well as to Governments. It is the sacred 
responsibility of Governments to ensure that conditions 
are created for its citizens to pursue their individual 
happiness within the larger aspirations of the country. 
All our achievements, including the peaceful transition 
to a democracy in 2008, as well as the progress realized 
in achieving the Millennium Development Goals, have 
been as a result of embarking on a people-centred 
development approach.

Encouraged by our positive national experience, 
Bhutan has facilitated efforts to elaborate a holistic 
approach to development. We intend to share the 
findings with Member States and the wider international 
community at an appropriate time. We hope that this 
modest contribution will serve as a useful input to the 
ongoing discussions on the post-2015 development 
agenda.

While Bhutan has made significant socioeconomic 
progress, we face many challenges and vulnerabilities, 
being both a landlocked and a least developed country. 
Our economy remains import-driven and dependent 
on a single export commodity. Poverty, youth 
unemployment, natural disasters and vulnerability to 
adverse impacts of climate change, including glacial 
lake outburst floods, pose challenges. We will therefore 
continue to count on external support and assistance as 
we work towards achieving our long-cherished goal of 
self-reliance and graduation from the least developed 
country category.

We recognize that a vibrant democracy should be 
built on a strong economy, which is essential to bring 
about improvement in the lives of the people. Therefore, 
in the eleventh Five-Year Development Plan, the main 
thrust will be to promote prosperity for all through 
inclusive social development, accelerated green 
economic development and infrastructure development.

The United Nations, with its global scope and 
mandate, remains the only universal organization that 
can forge a global coordinated response to the pressing 
challenges in areas ranging from peace and security to 
development. The challenges of our times are, however, 
testing the United Nations and the resolve of its Member 
States to work together. Every effort must be made to 
strengthen the role and efficacy of a United Nations that 
is just, democratic and representative and allows space 



for its Members, including the smallest, to participate 
fully in its work. That is the key to the legitimacy of an 
effective multilateral system.

We remain hopeful that under your able leadership, 
Sir, the sixty-eighth session will further advance work 
on the reform of the United Nations. The General 
Assembly must be revitalized and its role strengthened. 
The membership of the Security Council in both the 
permanent and the non-permanent categories must 
be expanded to bring it into line with contemporary 
realities and to make the Council a more representative 
body.

These are challenging times indeed. It falls upon 
us to seek the wisdom of those who created this great 
institution to work together in the spirit of international 
cooperation in solving international problems. We have 
the opportunity not only to strengthen the role of the 
United Nations and advance multilateralism, but also to 
define a holistic development agenda that will respond 
to the universal aspiration for happiness.
